Case 2:21-cv-02300-SVW-AFM Document 11 Filed 04/16/21 Page 1 of 1 Page ID #:152




    1
    2
                                                                              JS-6
    3
    4
    5
    6
    7
    8                       UNITED STATES DISTRICT COURT
    9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   SONIA KANNE, an individual,              Case No.: 2:21-cv-02300-SVW-AFM
   12                      Plaintiff,            Hon. Stephen V. Wilson, Ctrm 10A
                                                 Mag. Alexander F. MacKinnon, Ctrm
   13                  v.                        780
   14   WEST HILLS HOSPITAL, a                   ORDER RE. STIPULATION TO
        corporation; and DOES 1 THROUGH          REMAND
   15   50, Inclusive,
                                                 Complaint filed: December 28, 2020
   16                      Defendant.
   17
   18                                   ORDER
   19         Having read and considered the Stipulation filed by the parties in this matter,
   20   and good cause appearing thereon:
   21         IT IS ORDERED THAT this matter is hereby remanded to Los Angeles
   22   County Superior Court.
   23
   24   DATED: April 16, 2021                   _________________________________ _
   25                                           HONORABLE STEPHEN V. WILSON
                                                U.S. DISTRICT COURT JUDGE
   26
   27
   28


        Firm:52858965v1                                       STIPULATION TO REMAND
                                                    USDC Case No. 2:21-cv-02300-SVW-ARM
